Citation Nr: 1419005	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-30 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1996 to April 2008.  The exact dates of his service have not been verified.  His service ended with his death in a motor vehicle accident.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania finding that the Veteran's death was not incurred in the line of duty and was due to willful misconduct on his part.  

In February 2012, the appellant presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims files. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional notice is required to ensure that VA has met its duty to notify a claimant of the information and evidence necessary to substantiate her claim.  Specifically, the appellant must be apprised of the concept of "willful misconduct" (a definition of which is found at 38 C.F.R. § 3.1(n) (2013) and the notice should mention that "even if the elements listed in the notice are established, a finding of willful misconduct would still result in a finding that the death is not service connected."  

In addition, certain VCAA notice requirements may attach in the context of a cause of death claim.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a cause of death claim must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a death benefits claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a death benefits claim based on a condition not yet service-connected.  The content of the VCAA letter will depend upon the information provided in the claimant's application.

In this case, service connection was not in place for any disabilities suffered by the Veteran; properly tailored notice therefore need not include items (1) and (2) as listed above.  

The Board is precluded from providing the required notice in the first instance.  As such, the claim must be remanded for the additional notice.  


Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant all notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), to specifically include notice of 38 C.F.R. §§ 3.1(m), (n), and § 3.301, and any additional notice specified by Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2.	Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, issue a Supplemental Statement of the Case should to the appellant and her representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


